           Case 2:16-cv-02259-KJM-CKD Document 86 Filed 07/20/20 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                   2:16−CV−02259−KJM−CKD

12                 Plaintiff,
13          v.                                   JOINT STATUS REPORT
14   REAL PROPERTY LOCATED AT 6340
     LOGAN STREET, SACRAMENTO,
15   CALIFORNIA, SACRAMENTO COUNTY,
     APN: 038-0251-017-0000, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO,
17
     REAL PROPERTY LOCATED AT 1735
18   ITASCA AVENUE, SACRAMENTO,
     CALIFORNIA, SACRAMENTO COUNTY,
19   APN: 225-1080-022-0000, INCLUDING ALL
     APPURTENANCES AND IMPROVEMENTS
20   THERETO,
21   REAL PROPERTY LOCATED AT 9501
     JEFFCOTT ROAD, WILTON, CALIFORNIA,
22   SACRAMENTO COUNTY, APN: 136-0060-
     060-0000, INCLUDING ALL
23   APPURTENANCES AND IMPROVEMENTS
     THERETO,
24
     REAL PROPERTY LOCATED AT 7918 and
25   7920 68TH AVENUE, SACRAMENTO,
     CALIFORNIA, SACRAMENTO COUNTY,
26   APN: 051-0354-011-0000, INCLUDING ALL
     APPURTENANCES AND IMPROVEMENTS
27   THERETO,
28                                               1
                                                                          Joint Status Report
           Case 2:16-cv-02259-KJM-CKD Document 86 Filed 07/20/20 Page 2 of 3



 1   REAL PROPERTY LOCATED AT 6945
     NOVA PARKWAY, SACRAMENTO,
 2   CALIFORNIA, SACRAMENTO COUNTY,
     APN: 042-0091-001-0000, INCLUDING ALL
 3   APPURTENANCES AND IMPROVEMENTS
     THERETO, and
 4
     REAL PROPERTY LOCATED AT 8982
 5   ELDER CREEK ROAD, SACRAMENTO,
     CALIFORNIA, SACRAMENTO COUNTY,
 6   APN: 064-0033-031-0000, INCLUDING ALL
     APPURTENANCES AND IMPROVEMENTS
 7   THERETO,
 8                  Defendants.
 9

10          The United States and claimants Leonard Yang, Chui Qiang Liu, Xiahua Ouyang and Megan

11 Liu, (“claimants”), submit the following Joint Status Report pursuant to the Court’s prior order in this

12 case. No other party has appeared in this action.

13          The parties previously requested, and this Court granted, a stay of further proceedings in this

14 matter in light of the ongoing companion criminal case, United States v. Leonard Yang, et al., Case No.

15 2:16-CR-00189 KJM. The parties hereby submit that the criminal case is still ongoing as Defendant

16 Yichao Chen is set for sentencing on July 13, 2020. Accordingly, as set forth in the original Joint

17 Status Report [ECF No. 32], the Court should stay further proceedings in this matter rather than fully

18 schedule this case at this time. As a further update for the Court, the parties have sold five of the

19 defendant properties pursuant to an interlocutory sales order entered in the case: defendants 6340

20 Logan, 1735 Itasca, 9501 Jeffcott, 7918/7950 68th and 8982 Elder Creek Road. Pursuant to those

21 orders, most of the claims filed by property owners and lienholders have been fully resolved.

22 Accordingly, those claimants who no longer have an interest in the properties have filed stipulations to

23 withdraw their claims. See e.g., Dkt. 59, 64, 66-69, 79. The sole remaining claim will remain stayed

24 until the outcome of the criminal case.

25           The United States continues to work through the details of the stipulation to sell the remaining

26 defendant property, 6945 Nova Parkway, and the United States believes the property will soon be on

27 the market for sale, likely after Yichao Chen’s sentencing. The United States anticipates the stay in the

28                                                       2
                                                                                               Joint Status Report
            Case 2:16-cv-02259-KJM-CKD Document 86 Filed 07/20/20 Page 3 of 3



 1 civil case will be lifted at the conclusion of Yichao Chen’s sentencing.

 2          The parties will file another joint status report within 60 days, or within seven days after the

 3 criminal case resolves, whichever comes first.

 4 Dated:     5/26/2020                                           MCGREGOR W. SCOTT
                                                                  United States Attorney
 5

 6                                                        By:     /s/ Kevin C. Khasigian
                                                                  KEVIN C. KHASIGIAN
 7                                                                Assistant U.S. Attorney
 8
     Dated: 5/26/2020                                             /s/ Mark J. Reichel
 9                                                                MARK J. REICHEL
                                                                  Attorney for claimant Megan Liu
10
                                                                  (Signature approved by email)
11

12

13

14                                                   ORDER
15          For the reasons set forth above, this matter is stayed pursuant to 18 U.S.C. §§ 981(g)(1),

16 981(g)(2) and 21 U.S.C. § 881(i). The parties shall file a joint status report within 60 days or until the

17 resolution of United States v. Leonard Yang, et al., 2:16-CR-00189 KJM, whichever comes first.

18          IT IS SO ORDERED.

19 Dated: July 17, 2020.

20

21

22

23

24

25

26

27

28                                                       3
                                                                                                Joint Status Report
